                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA


                                      Alexandria Division




   Diginus by,

                         Plaintiff,
                                                            Civil No. l:19-cv-1089
                                                            Hon. Liam O'Grady
                        V.
                                                            Hon. John Anderson

   1001.COM,an Internet Domain Name,John
   Doe,

                         Defendants.




                                           ORDER


       This matter comes before the Court on Magistrate Judge Anderson's Proposed Findings

of Fact and Recommendations("Recommendation"). Dkt. 14. The Recommendation was

entered on November 8,2019. Pursuant to Federal Rule of Civil Procedure 72(b)(2), the

deadline for submitting any objections to the Recommendation was November 22,2019. To

date, no objections have been filed. Thus, after reviewing the record and Judge Anderson's

Recommendation,and finding good cause to do so, the Court hereby APPROVES and

ADOPTS the Recommendation In full.

       Accordingly, Plaintiffs motion for defaultjudgment as to Count 1 against Defendant

1001.com pursuant to the Anti-Cybersquatting Consumer Protection Act(15 U.S.C. § 1125(d)),

is hereby GRANTED.
